DETAILED ACTION
This Office Action is in response to amendment filed on November 21, 2020. 
Claims 1-3, 7, 11, 13, and 15 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
The instant application is a Continuation of Application No. 15,236,501, filed on August 15, 2016. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2015-0133887, filed on September 22, 2015.

Terminal Disclaimer
The terminal disclaimer filed on November 21, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,296,453 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on November 21, 2020 have been fully considered but are not persuasive. Applicant argues that BENNETT does not teach simultaneously copying valid data of two or more source blocks to a destination block because 
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a large number of metablocks need to be garbage collected at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, BENNETT [0363] only recites that in the case of a chaotic update block garbage collection, a large number of metablocks need be garbage collected at the same time. BENNETT does not teach avoiding simultaneous need for a garbage collection operation, but rather, BENNETT [0129] & [0131] teach performing garbage collection in STEP 290, where the latest version of each logical units of the given logical group are gathered from among the second block and the first block (i.e. simultaneously copying valid data of two or more source blocks), where the consolidated logical units of the given logical group are then written to a third block (i.e. destination block). Therefore, BENNETT teaches the limitation simultaneously copying valid data of two or more source blocks selected from among the plurality of blocks to a destination block in a garbage collection operation in the garbage collection mode as outlined in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites the limitation “the same destination block” in last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “the 
Regarding claim 7, the claim recites the limitation “the same mapping table” in last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a mapping table.”
Regarding claim 15, the claim recites the limitation “the same mapping table” in second last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes “the same mapping table” in claims 15 and 16 to mean “the 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by BENNETT (Pub No.: US 2008/0091901 A1).
Regarding claim 1, BENNETT teaches:
An operating method of a memory system including a non-volatile memory device comprising a plurality of blocks (see BENNETT FIG. 1-2 & [0088-0089]),
the operating method comprising: entering a garbage-collection mode (see BENNETT [0149] & [0155-0159] for performing garbage collection/compaction);
simultaneously copying valid data of two or more source blocks selected from among the plurality of blocks to a destination block in a garbage collection operation in the garbage collection mode (BENNETT [0129] & [0131] teach performing garbage collection in STEP 290, where the latest version of each logical units of the given logical group are gathered from among the second block and the first block (i.e. simultaneously copying 
updating changed mapping information according to a result of the copying in a meta region of the non-volatile memory device (BENNETT [0110] teaches GAT 210 keeps track of the mapping between logical groups of sectors and their corresponding metablocks, EBL 230 keeps track of the pool of metablocks that have been erased, and MAP 240 is a bitmap showing the erase status of all metablocks in the flash memory; [0111] teaches RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; see also FIG. 6; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically);
and generating a free block by erasing the two or more source blocks (BENNETT [0204] teaches when the block is compacted, all valid sectors are rewritten to a new block location, and the full block is then erased; [0108] also teaches the erased block manager 160 manages the erase operation of the metablocks and their allocation for storage of new 
Regarding claim 9, BENNETT teaches:
An operating method of a memory system including a memory controller and a non-volatile memory device (see BENNETT FIG. 1-2 & [0088-0089]),
the operating method comprising: selecting, by the memory controller, source blocks of the non-volatile memory device for garbage collection in a simultaneous garbage collection operation (see BENNETT [0149] & [0155-0159] for performing garbage collection/compaction, where [0129] & [0131] teach performing garbage collection in STEP 290, where the latest version of each logical units of the given logical group are gathered from among the second block and the first block (i.e. simultaneous garbage collection), where the consolidated logical units of the given logical group are then written to a third block);
simultaneously copying valid data from the source blocks to a destination block in the simultaneous garbage collection operation
storing changed mapping information in an update cache of the memory controller in response to the copying of the valid data from the source blocks to the destination block in the simultaneous garbage collection operation (BENNETT [0110] teaches GAT 210 keeps track of the mapping between logical groups of sectors and their corresponding metablocks, EBL 230 keeps track of the pool of metablocks that have been erased, and MAP 240 is a bitmap showing the erase status of all metablocks in the flash memory; [0111] teaches RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; see also FIG. 6; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically);
and updating a mapping table with the changed mapping information stored in the update cache (see BENNETT [0110-0111], [0357], and FIG. 6 above).
Regarding claim 13, BENNETT teaches:
A memory system comprising: a memory device comprising a meta region and a storage region
wherein the storage region includes a plurality of blocks (see BENNETT FIG. 2) and the meta region stores mapping information related to valid data stored in the plurality of blocks (see BENNETT FIG. 6 RAM 130, where [0111] teaches RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically),
and in a simultaneous garbage-collection mode of the memory system, the memory device selects valid data together from two or more source blocks selected from among the plurality of blocks, simultaneously copies the selected valid data to a destination block
and updates changed mapping information for the selected valid data in the meta region of the memory device (BENNETT [0111] teaches RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; see also FIG. 6; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically).
Regarding claim 2, BENNETT teaches the elements of claim 1 as outlined above. BENNETT also teaches wherein the copying comprises: copying the valid data of two or more source blocks together to the same destination block (see BENNETT [0129] & [0131] as taught above in reference to claim 1). 
Regarding claim 3, BENNETT teaches the elements of claim 1 as outlined above. BENNETT also teaches wherein the copying comprises: simultaneously reading the valid data from the two or more source blocks; and writing the read valid data from the two or more source blocks to the destination block (see BENNETT [0129] & [0131] as taught above in reference to claim 1).
Regarding claim 4, BENNETT teaches the elements of claim 1 as outlined above. BENNETT also teaches:
wherein the memory system further comprises a memory controller including an update cache; and the changed mapping information is stored in the update cache (see BENNETT FIG. 6, where controller 100 includes RAM 130, and [0111] as taught above in reference to claim 1, where RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically),
and the changed mapping information in the update cache is provided to the meta region of the non-volatile memory device (see BENNETT FIG. 6, [0110-0111], and [0357] as taught above in reference to claim 1, where control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically). 
Regarding claim 5, BENNETT teaches the elements of claim 4 as outlined above. BENNETT also teaches:
wherein a plurality of mapping tables is included in the meta region (see BENNETT FIG. 6 & [0110] as taught above in reference to claim 1, where GAT 210 keeps track of the mapping between logical groups of sectors and their corresponding metablocks, EBL 230 keeps track of the pool of 
and mapping information in the plurality of mapping tables is updated according to the changed mapping information provided to the meta region (see BENNETT [0111] as taught above in reference to claim 1, where RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically). 
Regarding claim 6, BENNETT teaches the elements of claim 4 as outlined above. BENNETT also teaches wherein the changed mapping information about the valid data of the two or more source blocks is stored together in the update cache (see BENNETT FIG. 6 & [0111] as taught above in reference to claim 1, where RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks; [0198] also teaches ABL stored in  
Regarding claim 7, BENNETT teaches the elements of claim 4 as outlined above. BENNETT also teaches:
wherein the meta region includes a plurality of mapping tables and mapping information about valid data of the plurality of blocks is stored in the plurality of mapping tables (see BENNETT FIG. 6 & [0110] as taught above in reference to claim 5)
wherein the changed mapping information about the valid data located in different source blocks and related to the same mapping table is stored together in the update cache (see BENNETT [0111] & [0357] as taught above in reference to claim 5).
Regarding claim 8, BENNETT teaches the elements of claim 7 as outlined above. BENNETT also teaches wherein the generating the free block comprises erasing the two or more source blocks after all valid data of the two or more source blocks is copied to the destination block (see BENNETT [0108], [0110-0111], [0145], [0191], and [0204] as taught above in reference to claim 1). 
Regarding claim 10, BENNETT teaches the elements of claim 9 as outlined above. BENNETT also teaches:
determining whether data written to each one of the source blocks has a random pattern (BENNETT [0092] and [0112-0113] teach storing data in metablocks in non-sequential or chaotic order, where [0110] teaches CBI 
wherein a number of the source blocks selected for garbage collection varies according to a result of the determining whether data written to each one of the source blocks has a random pattern (see BENNETT [0146-0147] for different number of chaotic update blocks existing, where [0026] teaches chaotic GC takes longer than sequential GC; [0161] also teaches when a chaotic update block is closed, its valid data is garbage collected either by a process of compaction to another chaotic block or by a process of consolidation with its associated original block to form a new standard sequential block; see also [0363] for chaotic update block garbage collection requiring large number of metablocks needing garbage collection at the same time; see also [0377-0378]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 12, BENNETT teaches the elements of claim 9 as outlined above. BENNETT also teaches:
wherein the non-volatile memory device stores a plurality of mapping tables including mapping information associated with data stored in the memory system (see BENNETT FIG. 6 & [0110] as taught above in reference to claim 7),
and the updating of the mapping table comprises selectively updating at least one of the plurality of mapping tables using the changed mapping information stored in the update cache (see BENNETT [0111] & [0357] as taught above in reference to claim 7). 
Regarding claim 14, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 15, BENNETT teaches the elements of claim 13 as outlined above. BENNETT also teaches:
wherein the meta region includes a plurality of mapping tables and each of the mapping tables stores mapping information about valid data of the plurality of blocks (see BENNETT FIG. 6 & [0110] as taught above in reference to claim 7), 
and in the garbage-collection mode of the memory system, the valid data related to the same mapping table is selected from the two or more source blocks and copied to the destination block (see BENNETT [0110-0111], [0129], [0131], and [0357] as taught above in reference to claim 1).
Regarding claim 16, BENNETT teaches the elements of claim 15 as outlined above. BENNETT also teaches wherein the valid data related to the same mapping table is read together from the two or more source blocks (see BENNETT [0129] & [0131] as taught above in reference to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of CANEPA (Pub. No.: US 2014/0325117 A1).
Regarding claim 17, BENNETT teaches the elements of claim 13 as outlined above. BENNETT also teaches:
a memory controller including […] an update cache (see BENNETT FIG. 6 controller 100 including RAM 130),
garbage-collection based on the selected two or more source blocks (see BENNETT [0129] & [0131] as taught above in reference to claim 1).
BENNETT does not appear to explicitly teach a memory controller including a flash translation layer, wherein the flash translation layer includes a garbage-collection module controlling the garbage-collection. 
However, CANEPA teaches the limitation (CANEPA [0095] and [0098] teach a controller comprising a flash translation layer to perform garbage collection, wherein source block are selected to be allocated to new or empty block).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of BENNETT and CANEPA before them, to include CANEPA’s specific feature/module in A’s system. One would have been motivated to make such a combination in order to improve data integrity by saving the FTL non-volatility to return the most-recently-written data 
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 20, BENNETT in view of CANEPA teaches the elements of claim 18 as outlined above. BENNETT also teaches:
wherein, in the garbage-collection mode, the valid data is read from the two or more source blocks and provided to the memory controller, and the memory controller provides the read valid data to the destination block (see BENNETT [0129] & [0131] as taught above in reference to claim 1),
and an update operation using the update cache is performed a plurality of times (BENNETT [0111] teaches RAM 130 stores a small portion of control data that are frequently changing and accessed, including an allocation block list (ABL) 134, which keeps track of the allocation of metablocks for recording update data, and a cleared block list (CBL) 136, which keeps track of metablocks that have been deallocated and erased; [0357] also teaches control data such as director information and block allocation information are maintained in both RAM and the slower nonvolatile memory blocks, being updated periodically),
and valid data of two or more source blocks is read together during one update operation (see BENNETT [0129] & [0131] above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138